        Case 1:19-cv-10256-GHW Document 124 Filed 01/06/21 Page 1 of 1




                                          January 6, 2021
By ECF
The Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, NY 10007
                         Cardwell v. Davis Polk & Wardwell LLP, et al.
                               19-cv-10256-GHW (S.D.N.Y.)


Dear Judge Woods:
        I write on behalf of Plaintiff pursuant to Section 1.E of Your Honor’s Individual Rules of
Practice in Civil Cases to request (i) a modest extension of the deadline to file Plaintiff's
opposition to Defendants’ Partial Motion to Dismiss the Second Amended Complaint (ECF 116)
from Friday, January 8 to Wednesday, January 13, and (ii) an enlargement of Plaintiff’s
opposition brief from 25 to 30 pages.

       Counsel for Defendants do not object to this request, provided that Defendants receive a
reciprocal extension of the deadline to file their reply brief from Friday, January 22 to
Wednesday, January 27. Plaintiff consents to Defendants’ request.

       If the Court requires any further information in support of these requests, Plaintiff will
respond promptly to the Court’s instructions.

       Thank you for the Court’s attention to this matter.


                                         Respectfully submitted,

                                             /s/ David Jeffries

                                             David Jeffries


cc (via ECF):

Jeh C. Johnson
Bruce Birenboim
Susanna M. Buergel
Marissa C.M. Doran

Attorneys for Defendants
